United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
City of Industry, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-1135
Issued: June 23, 2010

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

On March 17, 2010 appellant filed an appeal from a May 6, 2009 decision of the Office
of Workers’ Compensation Programs denying her claim. The appeal was docketed as No.
10-1135.
The Board has duly considered the matter and notes that, under its implementing federal
regulations, an appeal from an Office decision issued on or after November 19, 2008 must be
filed within 180 days of the decision.1 As appellant did not file an application for review of the
May 6, 2009 decision until March 17, 2010, the Board does not have jurisdiction to review that
decision.
Appellant noted that, for good cause shown, the Board may in its discretion extend the
time to file an appeal if an applicant demonstrates compelling circumstances.2 She stated that
three months prior to the May 6, 2009 Office decision, she was diagnosed and treated for breast
cancer. Appellant underwent chemotherapy and a bilateral mastectomy on December 8, 2009.
1
2

20 C.F.R. § 501.3(e) (2008).

Id. Compelling circumstances means circumstances beyond appellant’s control that prevent the timely filing of
an appeal and does not include any delay caused by the failure of an individual to exercise due diligence in
submitting a notice of appeal.

She requested extending the time to file her appeal due to the unexpected diagnosis of breast
cancer on February 25, 2009.
In the October 20, 2008 notice of final rule making, the Board noted that compelling
circumstances could include a medical condition that rendered an appellant incompetent or
military service in a war zone that prevented timely filing of an appeal. The Board finds that the
evidence submitted with appellant’s application for review is not sufficient to establish that she
was incompetent to manage her affairs at any time after the February 25, 2009 diagnosis.3 She
has not submitted evidence to establish that she became incapacitated as contemplated by the
Board’s implementing regulation. For this reason, she did not timely file her application seeking
review of the May 6, 2009 Office decision and the appeal will be dismissed.
IT IS HEREBY ORDERED THAT the appeal docketed as No. 10-1135 be dismissed.
Issued: June 23, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

Compare Aurora L. Palalay, 35 ECAB 1078, 1081 (1984); Lillian H. O’Connor (Cornelius F. O’Connor, Sr.),
13 ECAB 568 (1962).

2

